Title: To Thomas Jefferson from Madame de Brionne, 20 February 1789
From: Brionne, Comtesse de
To: Jefferson, Thomas



Ce 20 fev. 1789

Madame la comtesse de brionne fait mille complimens à monsieur de jefferson, il a eté si obligeant pour elle, qu’il voudra bien encore l’aider dans tous les renseignemens dont elle a besoin pour son affaire d’amerique. Monsieur le Comte de bethisy aura l’honeur de l’aller chercher et de lui mener la personne qui se destine a aller suivre nos interets.
M. de bethisy espere que Monsieur de jefferson aura la bonté de lui faire dire le jour et l’heure où il pourra le recevoir.
